49 N.Y.2d 1044 (1980)
Charles Miller, Respondent,
v.
Joseph Perillo et al., Respondents, and Riverbay Corp., Also Known as Co-Op City, et al., Appellants.
Court of Appeals of the State of New York.
Decided May 8, 1980.
Alvin P. Bluthman for appellants.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the stipulation for judgment absolute does not effect a final determination of the action as to both liability and damages and thus it is illusory and frustrates the purpose of CPLR 5601 (subd [c]).